— Judgment, Supreme Court, New York County (Alfred H. Kleiman, J.), rendered May 21, 1990, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent *61terms of imprisonment of 20 years to life and IVi to 15 years, respectively, unanimously affirmed.
Evidence adduced at trial established that the defendant, along with his accomplices, ambushed their unarmed victim. The ensuing fusilade from the group’s automatic weapons resulted in the death of an innocent bystander. This evidence was clearly sufficient to negate beyond any reasonable doubt any theory of justification. The jury was apprised of the unsavory character of some of the People’s witnesses, especially that of the intended victim who admitted to a dispute with one of the assailants and that he often carried a weapon. In the circumstances, no view of the evidence establishes a justification defense (see, People v Collice, 51 AD2d 1061). Concur—Sullivan, J. P., Carro, Milonas, Wallach and Kupferman, JJ.